Title: From John Adams to John Marshall, 17 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 17. 1800

In answer to your favor of the 6th I agree upon the whole with you. The law considers the whole of the Island as a dependance on France, which raises some doubt of the power of the Executive to discharge & restore the vessel captured by Capt Talbot. If therefore the interested should insist on the judgment of the judiciary, the plan you propose will be the safest. Capt Talbot I am convinced will make no difficulty but his officers & men may. Sir William Scotts law, that there is a right in the captors to proceed with the prosecution against the will of the crown seems to be in point.
With sincere attachment &c
